 

Exhibit 10.1

 



FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

AND COMMITMENT INCREASE

 

THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND COMMITMENT
INCREASE dated as of August 2, 2018 (this “Amendment”), to the Existing Credit
Agreement (capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in Article I) is among STELLUS CAPITAL
INVESTMENT CORPORATION, a Maryland corporation (the “Borrower”), the LENDERS
party hereto, and ZB, N.A. dba AMEGY BANK, as Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Senior Secured Revolving Credit Agreement, dated as of October 10,
2017 (the “Existing Credit Agreement”; and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, (a) the Borrower has requested that the Commitments be increased from
$140,000,000 to $180,000,000 pursuant to Section 2.08(e) of the Existing Credit
Agreement, (b) each Increasing Lender named in Article IV hereof is willing on
the terms and subject to the conditions hereinafter set forth, to increase their
respective Commitment, and (c) the Assuming Lender named in Article IV hereof is
willing on the terms and subject to the conditions hereinafter set forth, to
provide an additional Commitment and to become a lender under the Credit
Agreement; and

 

WHEREAS, the Borrower has requested that the Lenders agree to amend the Existing
Credit Agreement, and the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendments set forth below and
the other terms hereof;

 

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1               Certain Definitions. The following terms when used in
this Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Existing Credit Agreement” is defined in the first recital.

 

“First Amendment Effective Date” is defined in Article VI.

 

Section 1.2               Other Definitions. Capitalized terms used in this
Amendment but not defined herein, shall have the meanings given such terms in
the Existing Credit Agreement.

 



   

 





ARTICLE II
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Subject to the occurrence of the First Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement is amended in accordance with this
Article II.

 

(a)       Section 1.01 is amended to add the following new defined terms in
their appropriate alphabetical order:

 

“Compliance Certificate” means the certificate of a Financial Officer of the
Borrower furnished to the Administrative Agent as required by Section 5.1(c).

 

“First Amendment Effective Date” means August 2, 2018.

 

(b)       The definition of Applicable Margin is amended and restated in its
entirety as follows:

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date, as the case may be, a percentage per annum
determined by reference to the applicable Level in effect on such date as set
forth in the table below for such Loans (based on the Asset Coverage Ratio in
effect from time to time and as determined as of the last day of each March,
June, September, and December); provided that a change in the Applicable Margin
resulting from a change in the Asset Coverage Ratio shall be effective on the
second Business Day after which the Borrower delivers each of the financial
statements required by Section 5.01(a) and (b) and the Compliance Certificate;
provided, further that if at any time the Borrower shall have failed to deliver
such financial statements and the Compliance Certificate when so required, the
Applicable Margin shall be at Level I as set forth in the table below until the
second Business Day after which such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the First Amendment Effective Date until the second Business Day
after which the financial statements and Compliance Certificate for the fiscal
quarter ending June 30, 2018 are required to be delivered shall be at Level II
as set forth in the table below.

 

Level Asset Coverage Ratio Eurocurrency Loans ABR Loans I < 1.90 : 1.00 2.75%
1.75% II > 1.90 : 1.00 2.50% 1.50%

 

In the event that any financial statement or Compliance Certificate delivered
hereunder is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth in the table above (the
“Accurate Applicable Margin”) for any period for which such financial statement
or Compliance Certificate determined the Applicable Margin, then (a) the
Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (b) the Applicable Margin shall be adjusted such that after giving
effect to the corrected financial statements or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the pricing grid set forth in the table above for such period,
and (c) the Borrower shall immediately pay to the Administrative Agent, for the
account of the Lenders, the accrued additional interest owing as a result of
such Accurate Applicable Margin for such period.

 

 2 

 

(c)       Section 2.01(b) is amended and restated in its entirety as follows:

 

“(b)       Multicurrency Loans. Subject to the terms and conditions set forth
herein, each Multicurrency Lender severally agrees to make Loans in Agreed
Foreign Currencies to the Borrower from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) the
aggregate Revolving Multicurrency Credit Exposure exceeding the Multicurrency
Sublimit, (ii) such Multicurrency Lender exceeding its Applicable Multicurrency
Percentage, (iii) the Revolving Credit Exposure of such Lender exceeding its
Commitment, (iv) the aggregate Revolving Credit Exposure of all of the Dollar
Lenders exceeding the aggregate Commitments, or (v) the total Covered Debt
Amount exceeding the Borrowing Base then in effect. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Multicurrency Loans.”

 

(d)       Section 2.05(c)(ii) is amended to delete the reference to “Revolving
Dollar Credit Exposures” where it appears and to replace it with “Revolving
Credit Exposures”.

 

(e)       Section 2.05(d) is amended to add a new sentence at the end of such
Section as follows, “If as of the Termination Date, there are any Letters of
Credit outstanding, the Borrower shall Cash Collateralize the then outstanding
Letters of Credit.”

 

(f)       Section 6.07(b) is amended and restated as follows: “(b) Asset
Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio to be less
than 1.75 : 1.00.”

 

(g)      Section 8.08 is amended and restated in its entirety as follows:

 

“Section 8.08 Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or (c) of this Agreement or the Security Documents with respect
to this Agreement, the Administrative Agent may, with the prior consent of the
Required Lenders (but not otherwise), consent to any modification, supplement or
waiver under any of the Loan Documents; provided that, without the prior consent
of each Lender, the Administrative Agent shall not (except as provided herein or
in the Security Documents) release all or substantially all of the Collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document providing for collateral security, or alter the relative priorities of
the obligations entitled to the benefits of the Liens created under the Security
Documents with respect to all or substantially all of the Collateral, except
that no such consent shall be required, and the Administrative Agent is hereby
authorized, to release any Lien covering property that is the subject of either
a disposition of property permitted hereunder or a disposition to which the
Required Lenders have consented.”

 

(h)       Section 9.02(b)(v) is amended and restated in its entirety as follows:

 

“(v) change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provisions in the Loan Documents specifying the
number or percentage of Lenders required to waive, amend or modify any rights in
the Loan Documents or make any determination or grant any consent hereunder,
without the written consent of each Lender affected thereby;”

  

 3 

 



ARTICLE III 

COMMITMENT INCREASE REQUEST

 

On or before July 11, 2018, the Borrower irrevocably requested that the
Commitments be increased from $140,000,000 to $180,000,000 in the aggregate (the
“Commitment Increase”) pursuant to Section 2.08(e) of the Credit Agreement.

 

ARTICLE IV 

AGREEMENT TO INCREASE COMMITMENTS

 

 

Subject to the occurrence of the First Amendment Effective Date (as hereinafter
defined), the Commitments are increased on the First Amendment Effective Date as
follows:

 

Section 4.1            Increasing Lenders. Frost Bank hereby agrees to increase
its Dollar Commitment from $25,000,000 to $30,000,000. CommunityBank of Texas,
N.A. hereby agrees to increase its Dollar Commitment from $10,000,000 to
$15,000,000. Hancock Whitney Bank hereby agrees to increase its Dollar
Commitment from $10,000,000 to $15,000,000. Texas Capital Bank, National
Association hereby agrees to increase its Dollar Commitment from $10,000,000 to
$15,000,000. Woodforest National Bank hereby agrees to increase its Dollar
Commitment from $10,000,000 to $15,000,000. The foregoing Lenders in this
Section 4.1 are referred to herein collectively, as “Increasing Lenders.”

 

Section 4.2            Assuming Lender. City National Bank (the “Assuming
Lender”) hereby agrees to commit to provide a Dollar Commitment in the amount of
$15,000,000. The Assuming Lender confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the most
recent financial statements delivered thereunder and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or agent
thereunder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender. The
Administrative Agent and Issuing Bank consent to the Assuming Lender joining the
Credit Agreement as a Lender. From and after the First Amendment Effective Date,
the Assuming Lender shall be deemed to be a party to the Credit Agreement, and a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and shall have all of the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents.

 

Section 4.3             Commitment Increase. On the First Amendment Effective
Date, adjustments of Borrowings will be made in accordance with Section
2.08(e)(iv) that will result in, after giving effect to all such deemed
prepayments and borrowings, such Loans and participations in Letters of Credit,
Swingline Loans and Multicurrency Loans being held by the Lenders ratably in
accordance with their Commitments, after giving effect to the Commitment
Increase herein, as described on Schedule 1.01(b) attached hereto.

 

Section 4.4            Amendments. The last sentence of the definition of
“Commitment” is deleted in its entirety and replaced with the following
sentence: “The aggregate amount of all Dollar Lenders’ Commitments as of the
First Amendment Effective Date is $180,000,000.” Schedule 1.01(b) (Commitments)
is amended and restated in its entirety in the form of Schedule 1.01(b) to this
Amendment.

 

 4 

 

ARTICLE V

BORROWER COMMITMENT INCREASE CERTIFICATIONS

 

Pursuant to Section 2.08(e)(i) of the Credit Agreement, the Borrower hereby
certifies as of the date hereof that:

 

Section 5.1               No Default. No Default or Event of Default has
occurred and is continuing.

 

Section 5.2               Representations and Warranties. The representations
and warranties contained in the Credit Agreement are be true and correct in all
material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).

 

ARTICLE VI
CONDITIONS TO EFFECTIVENESS

 

Section 6.1               Effective Date. This Amendment shall become effective
on the date (the “First Amendment Effective Date”) when the Administrative Agent
shall have received (a) counterparts of this Amendment duly executed and
delivered on behalf of the Borrower and each of the Lenders party hereto,
together with the Subsidiary Guarantors’ Consent and Agreement executed by each
Subsidiary Guarantor, and (b) payment by the Borrower of all fees payable
pursuant to the First Amendment Fee Letter dated as of the date hereof between
the Borrower and Amegy Bank.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1               Representations. The Borrower hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, (ii) upon
the effectiveness of this Amendment, no Event of Default shall exist and (iii)
its representations and warranties as set forth in the Loan Documents, as
applicable, are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects) on and as
of the date hereof as though made on and as of the date hereof (unless such
representations and warranties specifically refer to a specific date, in which
case, they shall be complete and correct in all material respects (or, with
respect to such representations or warranties qualified by materiality or by
reference to a material adverse effect, complete and correct in all respects) on
and as of such specific date).

 

Section 7.2               Cross-References. References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment.

 

Section 7.3               Loan Document Pursuant to Existing Credit Agreement.
This Amendment is a Loan Document executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article IX thereof.

 

Section 7.4               Successors and Assigns. The provisions of this
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

Section 7.5               Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy electronically (e.g. pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

 5 

 





 

Section 7.6               Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 7.7              Full Force and Effect; Limited Amendment. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the other Loan Documents shall remain unchanged and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms. The amendment set forth herein shall be limited precisely as provided for
herein to the provisions expressly amended and shall not be deemed to be an
amendment to, consent to or modification of any other terms or provisions of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of the Borrower which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents. Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Existing Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement as modified hereby.

 

 

[Signatures on Following Pages.]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER:

 

STELLUS CAPITAL INVESTMENT CORPORATION

 

 

By:    /s/ W. Todd Huskinson                                             

W. Todd Huskinson

  Chief Financial Officer, Chief Compliance Officer,
  Treasurer, and Secretary

 

 

 

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 



 

LENDERS:

 

ZB, N.A. DBA AMEGY BANK
as Administrative Agent, Swingline Lender,
Issuing Bank and as a Lender

 

 

By:       /s/ Ryan Kim                    

Name:  Ryan Kim                          

Title:    Assistant Vice President

 

 

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 

CADENCE BANK, N.A., as a Lender



By:       /s/ Andrew Arizpe
Name:  Andrew Arizpe     
Title:    Vice President        

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 

FROST BANK, as a Lender



By:       /s/ Jake Fitzpatrick
Name:  Jake Fitzpatrick      
Title:    Vice President       

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 

STIFEL BANK AND TRUST, as a Lender



By:       /s/ Joseph L. Sooter  
Name:  Joseph L. Sooter        
Title:    Senior Vice President

 

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 



TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender



By:       /s/ Eva Pawelek          
Name:  Eva Pawelek                
Title:    Senior Vice President

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 

COMMUNITYBANK OF TEXAS, N.A., as a Lender



By:       /s/ Stephen L. Jukes        
Name:  Stephen L. Jukes              
Title:    Executive Vice President

 

 

 

 

 Signature Page to First Amendment – Stellus




   

 

 

WOODFOREST NATIONAL BANK, as a Lender



By:       /s/ Sushim R. Shah     
Name:  Sushim R. Shah          
Title:    Senior Vice President

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 

HANCOCK WHITNEY BANK, as a Lender



By:       /s/ Eric Luttrell            
Name:  Eric Luttrell                  
Title:    Senior Vice President

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

 

CITY NATIONAL BANK, a national banking association, as a Lender



By:       /s/ Anubha Arora
Name:  Anubha Arora       
Title:    Vice President        

 

 

 

 

 Signature Page to First Amendment – Stellus

 

   

 

SUBSIDIARY GUARANTORS’ CONSENT AND AGREEMENT TO

FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND COMMITMENT
INCREASE

 

As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of, the First
Amendment to Senior Secured Revolving Credit Agreement and Commitment Increase
dated as of August 2, 2018 (the “Amendment”) (capitalized terms used herein and
not otherwise defined shall have the meanings given to such terms in Article I
of the Amendment), among Stellus Capital Investment Corporation, a Maryland
corporation, the Lenders party thereto, and ZB, N.A. dba Amegy Bank, as
Administrative Agent, each of the undersigned Subsidiary Guarantors hereby
consents to the Amendment, and agrees that the Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under any Guarantee and Security Agreement
executed by the undersigned in connection with the Credit Agreement, or under
any Loan Documents, agreements, documents or instruments executed by the
undersigned to create liens, security interests or charges to secure any of the
Guaranteed Obligations (as defined in the Guarantee and Security Agreement), all
of which are in full force and effect. Each of the undersigned further
represents and warrants to Administrative Agent and the Lenders that, after
giving effect to the Amendment, (a) the representations and warranties in each
Loan Document to which the undersigned is a party are true and correct in all
material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of the Amendment as if made on and as of the
date of the Amendment (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and
(b) no Default or Event of Default has occurred and is continuing. Each
undersigned Subsidiary Guarantor agrees to be bound by the terms, conditions,
covenants and agreements in the Amendment. This Consent and Agreement is
executed as of the date of the Amendment and shall be binding upon each of the
undersigned, and their respective successors and assigns, and shall inure to the
benefit of Administrative Agent, Lenders, and their successors and assigns.

 

SUBSIDIARY GUARANTORS:

 

   

SCIC – ERC BLOCKER 1, INC.,

a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

 

SCIC – HUF BLOCKER 1, INC.,

a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

 

SCIC – SKP BLOCKER 1, INC.,

a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

 

 

SCIC – HOLLANDER BLOCKER 1, INC., a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

 

SCIC – APE BLOCKER 1, INC.,

a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

 

SCIC – CC BLOCKER 1, INC.

a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

     



SCIC – CONSOLIDATED BLOCKER, INC.

a Delaware corporation

 

By:/s/ W. Todd Huskinson

Name: W. Todd Huskinson

Title: Authorized Signatory

 

   

 

 

Subsidiary Guarantors’ Consent and Agreement to First Amendment – Stellus

 

   

 

 

SCHEDULE 1.01(b)


Commitments

 

 

 

Lender Total Commitment Applicable Percentage ZB, N.A. dba Amegy Bank
$30,000,000 16.66666667% Cadence Bank, N.A. $30,000,000 16.66666667% Frost Bank
$30,000,000 16.66666667% Stifel Bank and Trust $15,000,000 8.33333333% Texas
Capital Bank, National Association $15,000,000 8.33333333% CommunityBank of
Texas, N.A. $15,000,000 8.33333333% Woodforest National Bank $15,000,000
8.33333333% Hancock Whitney Bank $15,000,000 8.33333333% City National Bank
$15,000,000 8.33333333%   USD$180,000,000.00 100.00%

 

 

 

 

Schedule 1.01(b) to First Amendment – Stellus.

 



   

 

 